      Case 4:20-cv-00494-CKJ Document 31 Filed 08/20/21 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                     IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE DISTRICT OF ARIZONA
10
11   Pete Taylor,                               CASE NO. 4:20-cv-00494-CKJ
12                                Plaintiff,
                                                ORDER ON JOINT MOTION TO STAY
13         vs.                                  DISCOVERY PENDING OUTCOME OF
                                                IC SYSTEM’S MOTION TO DISMISS
14   IC System, Inc.; Experian,
15                                Defendants.
16
17         Having read and considered the parties joint motion to stay discovery pending

18   outcome of IC System’s motion to dismiss, the Court hereby:

19         GRANTS the parties joint motion to stay discovery pending the outcome of I.C.
20   System’s Motion to dismiss (Doc. 30).
21         Dated this 20th day of August, 2021.
22
23
24
25
26
27
28

                                                -1-
